IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-60,097-06


BOBBY CHARLES CANADY, Relator

v.

DALLAS DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. W01-53350-M & W01-53351-M IN THE 194TH JUDICIAL
DISTRICT COURT
FROM DALLAS COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed applications for  writs of habeas corpus in
the 194th Judicial District Court of Dallas County, that more than 35 days have elapsed, and that the
applications have not yet been forwarded to this Court. It appears that orders designating issues in
these causes were signed by the trial court on March 16, 2011. However, Relator alleges that his writ
applications were filed on November 16, 2010.
	 In these circumstances, additional facts are needed.  The respondent, the District Clerk of 
Dallas County, is ordered to file a response, which may be made by: submitting the record on such
habeas corpus applications; submitting copies of timely filed orders which designate issues to be
investigated, see McCree v. Hampton, 824 S.W.2d 578 (Tex. Crim. App. 1992); or stating that
Relator has not filed applications for habeas corpus in Dallas County.  Should the response include
orders designating issues, proof of the date the district attorney's office was served with the habeas
applications shall also be submitted with the response.  This application for leave to file a writ of
mandamus shall be held in abeyance until the respondent has submitted the appropriate response. 
Such response shall be submitted within 30 days of the date of this order.


Filed: April 13, 2011
Do not publish